Exhibit 10.4

Execution Version

WAIVER AND AMENDMENT NO. 3

WAIVER AND AMENDMENT NO. 3 (this “Amendment”), dated as of March 21, 2012, under
and to the ABL Credit Agreement dated as of December 9, 2010 (as heretofore
amended, the “Credit Agreement”) among AbitibiBowater Inc., a Delaware
corporation (“AbitibiBowater”), the Subsidiaries of AbitibiBowater party thereto
(together with AbitibiBowater, collectively, the “Borrowers”), the Lenders party
thereto from time to time and Citibank, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent.

WHEREAS, AbitibiBowater has advised the Administrative Agent and the Lenders
that it may acquire all or a portion of the outstanding common shares of Fibrek
Inc., a Canadian corporation listed on the Toronto Stock Exchange (“Fibrek” and,
together with its Subsidiaries, the “Fibrek Group Members”); and

WHEREAS, the Borrowers have requested that the Lenders (i) waive certain Events
of Default that may arise under Section 11.01(f) of the Credit Agreement and
(ii) make certain amendments to the Credit Agreement;

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

Section 2. Limited Waiver. The Lenders hereby waive (the “Waiver”) any Event of
Default which may arise under Section 11.01(f) of the Credit Agreement, solely
to the extent that the Indebtedness that would give rise to such Event of
Default is Indebtedness of Fibrek Group Members (any such Indebtedness that
would give rise to such an Event of Default, “Applicable Fibrek Indebtedness”);
provided, that the Waiver shall automatically expire and cease to be effective
on the earliest of (x) the occurrence of any date on which the sum of (i) the
aggregate amount of cash and Permitted Investments held by the Loan Parties plus
(ii) Excess Availability shall be less than the aggregate outstanding principal
amount of all Applicable Fibrek Indebtedness, (y) the date which is 180 days
after the date on which Fibrek first becomes a Subsidiary of AbitibiBowater and
(z) October 31, 2012. The Waiver shall be limited precisely as written, and
shall not extend to any other Default or Event of Default under any other
provision of the Credit Agreement or to any Default or Event of Default which
may exist (including under Section 11.01(f) of the Credit Agreement) after the
expiration of this Waiver. For the avoidance of doubt, any default or other
circumstance that may exist under or with respect to Indebtedness of any Person
that is not a Fibrek Group Member shall not be subject to the Waiver.



--------------------------------------------------------------------------------

Section 3. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Clause (a) of the definition of “U.S. Subsidiary Guarantors” in Section 1.01
of the Credit Agreement is amended by inserting “(other than a Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary)” immediately following
“Domestic Subsidiary”.

(b) Section 9.09(b) of the Credit Agreement is amended by inserting “(other than
a Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary)” immediately
following “Domestic Subsidiary” in clauses (i) and (ii) thereof.

(c) Section 10.01(i) of the Credit Agreement is amended by replacing
“$100,000,000” with “$160,000,000”.

(d) Section 10.02 of the Credit Agreement is amended by (A) deleting “and” at
the end of clause (xix), (B) deleting “.” at the end of clause (xx) and
replacing it with “; and” and (C) inserting a new clause (xxi) as follows:

“(xxi) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 10.01(c) and which, if on assets of a Loan Party, have been subordinated
to the Liens of the Collateral Agent on terms reasonably satisfactory to the
Collateral Agent.”

Section 4. Representations of the Borrowers. Each of the Borrowers represents
and warrants that (a) the representations and warranties of the Borrowers set
forth in Section 8 of the Credit Agreement and in the Loan Documents will be
true and correct in all material respects on and as of the Amendment Effective
Date (as defined below) with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date) and
(b) no Default or Event of Default will have occurred and be continuing on the
Effective Date.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of an original executed counterpart hereof.

Section 6. Effectiveness. This Amendment shall become effective on the date when
the following conditions have been met (the “Amendment Effective Date”):



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received from each of the Loan Parties
and the Lenders party hereto, which Lenders constitute the Required Lenders,
(i) a counterpart hereof signed by such party or (ii) evidence satisfactory to
the Administrative Agent (which may include a facsimile or other electronic
transmission) that such party has signed a counterpart of this Amendment; and

(b) The Administrative Agent shall have received (i) for the account of each
Lender consenting hereto on or prior to such date, a consent fee in an amount
equal to 0.025% of the sum of (A) such Lender’s U.S. Facility Commitment plus
(B) such Lender’s Canadian Facility Commitment, in each case as of the Amendment
Effective Date and (ii) all out-of-pocket costs and expenses required to be paid
by the Borrowers pursuant to Section 13.01 of the Credit Agreement for which
invoices have been presented not later than the Business Day preceding the
Amendment Effective Date.

Section 7. Reference To and Effect Upon the Loan Documents.

(a) Except as expressly set forth herein, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents and all rights of the Agents, the Issuing Lenders, the Swingline
Lenders and the Lenders and all obligations of the Loan Parties, shall remain in
full force and effect. The Loan Parties hereby confirm that the Credit Agreement
and the other Loan Documents are in full force and effect.

(b) This Amendment shall constitute a Loan Document for all purposes of the Loan
Documents.

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LOAN PARTIES: ABITIBIBOWATER INC. By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Senior Vice President and Chief Financial
Officer

ABIBOW US INC., as successor to Bowater Incorporated, as a U.S. Borrower

By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Vice President and Chief Financial Officer

ABIBOW RECYCLING LLC, as successor to Abitibi-Consolidated Corp., as a U.S.
Borrower

By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Senior Vice President and Chief Financial
Officer

ABIBOW CANADA INC., as successor to Abitibi-Consolidated Inc., as a Canadian
Borrower

By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Vice President and Chief Financial Officer

[Signature page to Waiver and Amendment No. 3]



--------------------------------------------------------------------------------

ABITIBI CONSOLIDATED SALES LLC By:   AbitibiBowater, Inc., its sole member   By:
 

/s/ Jo-Ann Longworth

  Name:   Jo-Ann Longworth   Title:  

Senior Vice President and

Chief Financial Officer

 

AUGUSTA NEWSPRINT COMPANY LLC By:   Abitibi Consolidated Sales LLC, its Manager
  By:   AbitibiBowater, Inc., its sole member     By:  

/s/ Jo-Ann Longworth

    Name:   Jo-Ann Longworth     Title:  

Senior Vice President and

Chief Financial Officer

 

AUGUSTA NEWSPRINT HOLDING LLC By:   Abitibi Consolidated Sales LLC, its Member  
By:   AbitibiBowater, Inc., its sole member     By:  

/s/ Jo-Ann Longworth

    Name:   Jo-Ann Longworth     Title:  

Senior Vice President and

Chief Financial Officer

 

BOWATER NEWSPRINT SOUTH LLC By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Manager

[Signature page to Waiver and Amendment No. 3]



--------------------------------------------------------------------------------

BOWATER NEWSPRINT SOUTH LLC

BOWATER NUWAY MID-STATES INC.

DONOHUE CORP.

LAKE SUPERIOR FOREST PRODUCTS INC.

ABITIBIBOWATER CANADA INC.

BOWATER CANADIAN LIMITED

BOWATER LAHAVE CORPORATION

By:  

/s/ Jo-Ann Longworth

Name:   Jo-Ann Longworth Title:   Vice President and Chief Financial Officer

[Signature page to Waiver and Amendment No. 3]



--------------------------------------------------------------------------------

LENDERS:

CITIBANK, N.A., as Administrative
Agent and Lender

By:

 

/s/ Thomas Halsch

Name:

  Thomas Halsch

Title:

  Vice President

CITIBANK, N.A., Canadian Branch, as Lender

By:

 

/s/ Isabelle Cote

Name:

  Isabelle Cote

Title:

  Authorized Officer

Barclays Bank PLC, as Lender

By:

 

/s/ Lisa Minigh

Name:

  Lisa Minigh

Title:

  Assistant Vice President

JP MORGAN CHASE BANK, N.A., as Lender

By:

 

/s/ Peter S. Predun

Name:

  Peter S. Predun

Title:

  Executive Director

Wells Fargo Capital Finance, LLC, as Lender

By:

 

/s/ David Klagos

Name:

  David Klagos

Title:

  Vice President

Wells Fargo Capital Finance Corporation
Canada, as Lender

By:

 

/s/ Raymond Eghobamien

Name:

  Raymond Eghobamien

Title:

  Vice President

[Signature page to Waiver and Amendment No. 3]



--------------------------------------------------------------------------------

Bank of Montreal, as a U.S. Lender

By:

 

/s/ William J. Kennedy

Name:   William J. Kennedy Title:   Vice President

Bank of Montreal, as a Canadian Lender

By:

 

/s/ Sean P. Gallaway

Name:   Sean P. Gallaway Title:   Vice President

CIBC Inc., as Lender

By:

 

/s/ Dominic Sorresso

Name:   Dominic Sorresso Title:   Executive Director By:  

/s/ Eoin Roche

Name:   Eoin Roche Title:   Executive Director

Canadian Imperial Bank of Commerce, as Lender

By:

 

/s/ Deepak Dave

Name:   Deepak Dave Title:   Director By:  

/s/ Peter Rawlins

Name:   Peter Rawlins Title:   Executive Director

[Signature page to Waiver and Amendment No. 3]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA By:  

/s/ Talal M. Kairouz

Name:   Talal M. Kairouz Title:   Senior Asset Manager By:  

/s/ Shaun Enright

Name:   Shaun Enright Title:   Sr. Asset Manager THE BANK OF NOVA SCOTIA, as
Lender By:  

/s/ Denis Lapalme

Name:   Denis Lapalme Title:   Director By:  

/s/ David R. Loewen

Name:   David R. Loewen Title:   Director Siemens Financial Services, Inc., as
Lender By:  

/s/ John Finone

Name:   John Finone Title:   Vice President By:  

/s/ April Greaves-Bryan

Name:   April Greaves-Bryan Title:   Vice President ROYAL BANK OF CANADA, as
Lender By:  

/s/ Robert Kizell

Name:   Robert Kizell Title:   Attorney in Fact By:  

/s/ Michael Petersen

Name:   Michael Petersen Title:   Attorney in Fact